UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5009



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SANDRA BANKS THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-454)


Submitted:   April 19, 2006                   Decided:   May 9, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sandra Banks Thompson pled guilty on February 3, 2004, to

conspiracy to commit loan, mail, wire, and bank fraud, in violation

of 18 U.S.C. § 371 (2000).     The district court imposed a sentence

of twenty-six months from the twenty-four to thirty month range

calculated under the U.S. Sentencing Guidelines Manual (2004)

(“USSG”), to be followed by three years of supervised release.           On

appeal, this court granted Thompson’s motion for severance from her

numerous   codefendants,    affirmed   her   conviction,      vacated   her

sentence, and granted her motion to remand for resentencing in

light of United States v. Booker, 543 U.S. 220 (2005).             United

States v. Thompson, 127 F. App’x 658 (4th Cir. 2005).

           On remand, the district court announced that resentencing

would be in accordance with Booker and this court’s decision in

United States v. Hughes, 401 F.3d 540 (4th Cir. 2005), and that it

would   calculate   the    guideline     range   with   all   appropriate

enhancements, consider the advisory guidelines and the relevant

sentencing factors of 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), and impose a sentence.     The district court found that the

guidelines range remained the same as the original calculation,

twenty-four to thirty months.    The district court then allowed the

defense to present witnesses, and heard argument from both sides

regarding the sentencing factors described in § 3553(a).




                                 - 2 -
           The district court imposed a sentence of fifteen months.

Thompson appeals that sentence and her counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

in his opinion there are no meritorious issues for appeal, but

raising as a potential issue whether the district court properly

computed the amount of loss in calculating the guideline range.

The Government has not cross-appealed, and has filed no response to

Thompson’s brief.

           After the decision in Booker, a sentencing court is no

longer bound by the range prescribed in the sentencing guidelines.

See   Hughes,     401   F.3d     at   546.      In   determining   a    sentence

post-Booker, sentencing courts are still required to calculate and

consider the defendant’s guideline range and to consider that range

along with the sentencing factors set forth in § 3553(a).                Id.   We

will affirm a post-Booker sentence if it is both reasonable and

within the statutory maximum.           Id. at 546-47.

           Here, the district court, as required, considered both

the   guideline    range   and    the    §   3553(a)   factors   when   imposing

sentence. The fifteen-month sentence is with the statutory maximum

of five years.     See 18 U.S.C. § 371.         As Thompson stipulated to the

amount of loss in the district court, we conclude that this claim

entitles her to no relief. The district court thoroughly explained

its consideration of the § 3553(a) factors and its reasons for

selecting the sentence imposed, which we conclude is reasonable.


                                        - 3 -
          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious   issues   and     have   found   none.

Accordingly, we affirm Thompson’s sentence.          We deny counsel’s

motion to withdraw.    This court requires that counsel inform his

client, in writing, of her right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his motion in this court

for leave to withdraw from representation.        Counsel’s motion must

state that a copy thereof was served on the client.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               AFFIRMED




                               - 4 -